Exhibit 10.1

 

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of this 15th day
of February, 2008, by and among Georgia Gulf Corporation, a Delaware corporation
(the “Company”), and Sun Capital Securities Fund, LP, a Delaware limited
partnership (“SCSF”).

 

RECITALS

 

WHEREAS, each of SCSF Equities, LLC, a Delaware limited liability company, Sun
Capital Securities Offshore Fund, Ltd., a Cayman Islands corporation, Sun
Capital Securities Fund, LP, a Delaware limited partnership, Sun Capital
Securities Advisors, LP, a Delaware limited partnership, Sun Capital Securities,
LLC, a Delaware limited liability company, Marc J. Leder and Rodger R. Krouse
(collectively, the “Sun Parties”) is the Beneficial Owner of the shares of
common stock, par value $0.01 per share (“Common Stock”), of the Company set
forth in the Statement on Schedule 13D, initially filed jointly by the Sun
Parties with the Securities and Exchange Commission (the “SEC”) on April 30,
2007 (as amended through the date hereof, the “Schedule 13D”), which shares
represent approximately 12.5% of the outstanding shares of Common Stock (the
term “Beneficial Owner” as used in this Agreement having the meaning ascribed to
such term in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”));

 

WHEREAS, the Board of Directors of the Company (the “Board”) is committed to
maintaining high standards of corporate governance and identifying and
attracting highly qualified individuals with appropriate experience, skill sets,
business acumen and diversity to become members of the Board and, in furtherance
thereof, the Board (upon the unanimous recommendation of the Nominating and
Corporate Governance Committee of the Board (the “Nominating Committee”)) has
unanimously determined that it is in the best interests of the Company and the
holders of Common Stock to appoint a designee of the Sun Parties to the Board
effective immediately following the Company’s 2008 Annual Meeting of
Stockholders; and

 

WHEREAS, SCSF and the Company are entering into this Agreement to set forth the
terms upon which (i) the Sun Parties shall have the right to designate and have
appointed to the Board one member of the Board, (ii) the Sun Parties have
designated Bud Terry as their designee for these purposes, (iii) the Board will
appoint such designee as a Class II director to serve until the 2010 Annual
Meeting of Stockholders (and, for clarity, not cause him to stand for election
at the 2008 Annual Meeting), and (iii) the Sun Parties will agree to vote, in
their capacities as holders of Company Common Stock, for the election of each of
the Board’s nominees at the 2008 Annual Meeting of Stockholders of the Company
and to refrain from nominating any competing candidates.

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and for other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and SCSF hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Board Representation.

 

(a)           In accordance with the Company’s Certificate of Incorporation (the
“Charter”), Amended and Restated Bylaws (the “Bylaws”), Corporate Governance
Guidelines (the “Corporate Governance Guidelines”) and Nominating Committee
Charter (the “Nominating Committee Charter”), the Company agrees that,
immediately following the 2008 Annual Meeting, the Board, at a duly convened
meeting of directors, will take the necessary action upon the recommendation of
the Nominating Committee providing that: (i) the size of the Board shall be
increased by one Class II seat and the size of the Board shall be adjusted
appropriately; (ii) Bud Terry or another person designated by the Sun Parties
and reasonably acceptable to the Board (the “Sun Designee”) shall be appointed
as a director of the Company effective immediately to fill the newly-created
directorship (and vacancy) resulting from such increase in the size of the Board
(and, for clarity, not be required to stand for election at the 2008 Annual
Meeting); and (iii) the Sun Designee shall be appointed to serve as a member of
the Nominating Committee.  In the event that a vacancy is created on the Board
at any time prior to the 2010 Annual Meeting by the death, disability,
retirement or resignation of Bud Terry, the Sun Parties, the Company, the
Nominating Committee and the Board shall take all such actions as necessary or
appropriate to result in the prompt election or appointment to the Board of a
new individual designated by the Sun Parties and shall take all of the actions
referred to in the immediately preceding sentence with respect to such new
individual designated by the Sun Parties, as applicable.  As promptly as
reasonably practicable after the date hereof, the Sun Parties shall provide the
Company with all such information as the Company shall reasonably request,
including, without limitation, all information about the Sun Designee as would
be required (including under Schedule 14A, Regulation 14A and Regulation S-K
promulgated under the Securities Act of 1933, as amended, and the Exchange Act
(collectively, the “Proxy Rules”)) to be included in a proxy statement with
respect to the nomination and election of directors.

 

(b)           The Company agrees that, pending Mr. Terry’s appointment to the
Board, the Company shall (i) invite Mr. Terry to participate in all meetings of
the Board of Directors of the Company in a nonvoting observer capacity,
(ii) give Mr. Terry the same notice of any such meeting that it provides to its
directors at the same time the Company provides such notice to its directors,
(iii) permit Mr. Terry, at his election, to attend such meetings telephonically,
(iv) give Mr. Terry copies of all notices, minutes, consents, reports and other
material that the Company provides to its directors when such material is
provided to the directors, (v) permit Mr. Terry, during normal business hours
and after receipt of prior written notice, to have reasonable access to the
properties, books, records and contracts of the Company so long as such access
is not disruptive to the Company’s operations, and (vi) provide Mr. Terry the
opportunity to consult with senior management of the Company from time to time
as reasonably requested by him regarding the Company, and its operations,
properties, financial condition and affairs.

 

(c)           Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not be required to nominate the Sun Designee or
otherwise perform its obligations under this Section 1 with respect to the Sun
Designee

 

2

--------------------------------------------------------------------------------


 

unless at all times after the date hereof and prior to the 2008 Annual Meeting
the Sun Parties satisfy the Minimum Condition.  “Minimum Condition” shall mean
the beneficial ownership by the Sun Parties of at least an aggregate of 8% of
the shares of Common Stock, adjusted proportionally in all cases to reflect any
stock dividend or distribution, stock split, reverse stock split, combination,
recapitalization or similar transaction affecting the outstanding shares of
Common Stock after the date hereof; provided, however, that the Minimum
Condition shall not be breached by any reduction in the percentage of beneficial
ownership caused by any increase in the Company’s shares outstanding.

 

(d)           If, at any time within the two year period after the Sun Designee
is appointed to the Board, the Sun Parties shall fail to satisfy the Minimum
Condition, the Sun Parties shall notify the Company promptly (and in any event
within three business days) and shall cause the Sun Designee on the Board to
resign immediately by executing and delivering an irrevocable resignation as a
member of the Board.

 

2.             Voting for Board Nominees and Sun Designee at Annual Meeting.  At
the 2008 Annual Meeting, the Sun Parties shall cause all of the shares of Common
Stock beneficially owned by them to be present in person or represented by proxy
at the 2008 Annual Meeting for quorum purposes and to be voted at the 2008
Annual Meeting (i) for the election (or re-election) of each of the Company’s
existing directors, provided they are nominated by the Nominating Committee and
the Board; (ii) against any stockholder nominations for election as director
that are not approved by the Board; (iii) in favor of retaining the Company’s
independent auditors as proposed by the board; and (iv) either in a manner
consistent with the recommendations of the Board or as an abstention for any
other matters to come before the 2008 Annual Meeting.

 

3.             Compensation.  The Sun Designee shall be compensated for his
service as a director and shall be reimbursed for his expenses on the same basis
as all other non-employee directors of the Company are compensated and shall be
eligible to be granted stock options (or other stock-based compensation) on the
same basis as all other non-employee directors of the Company; provided that the
Company may prohibit the exercise of any stock options granted to the Sun
Designee (and may prohibit the receipt of other stock-based compensation by the
Sun Designee) if such exercise (or receipt) would result in any person or
persons becoming an “Acquiring Person,” as defined in the Amended and Restated
Rights Agreement, dated as of December 5, 2000, between Georgia Gulf and
EquiServe Trust Company, N.A., as amended (the “Rights Agreement”).  In the
event the Company prohibits the exercise of any stock options granted to the Sun
Designee as contemplated in the proviso to the immediately preceding sentence,
in lieu of any such stock option, the Company shall grant to the Sun Designee a
stock appreciation right (“SAR”) that is settled only in cash, with the base
price of the SAR to be equivalent to the exercise price that would otherwise
have been applicable if a stock option were granted, and that otherwise has
terms as similar as reasonably practicable to terms that would have applied if
an option were granted and, if the Company provides other stock-based
compensation to its non-employee directors the receipt of which by the Sun
Designee is prohibited by the Company in accordance with the proviso to the
immediately preceding sentence, the Company shall provide to the Sun

 

3

--------------------------------------------------------------------------------


 

Designee, in lieu thereof, phantom stock or other stock units that are settled
only in cash and that otherwise have terms as similar as reasonably practicable
to terms applicable to such stock-based compensation.

 

4.             Stockholder Capacity.  The Company acknowledges and agrees that
SCSF is executing this Agreement for itself and on behalf of the Sun Parties
solely in their capacities as the Beneficial Owners of the shares of Common
Stock set forth in the Statement on Schedule 13D, and nothing in this Agreement
shall limit or restrict any partner, member, director, officer, employee or
affiliate (as such term is defined in Rule 12b-2 under the Exchange Act) of any
of the Sun Parties who is or becomes during the term hereof a member of the
Board from acting, omitting to act or refraining from taking any action, solely
in such person’s capacity as a member of the Board consistent with his or her
fiduciary duties in such capacity as required by applicable law.  In furtherance
of this acknowledgement, and in connection with approving this Agreement, the
Company’s Board of Directors has passed a resolution substantially in the form
attached hereto as Annex A relating to the waiver of the corporate opportunity
doctrine with respect to the Sun Designee’s service on the Board.

 

5.             Confidential Information.

 

(a)           As soon as reasonably practicable following the execution and
delivery of this Agreement, the Sun Designee and the Company will enter into an
appropriate confidentiality agreement for the purpose of allowing the Company to
integrate the Sun Designee into the business and affairs of the Company in
anticipation of his appointment to the Board after the 2008 Annual Meeting.

 

(b)           The Sun Parties acknowledge their obligations under applicable law
in connection with the Sun Designee’s membership on the Board as contemplated by
this Agreement, including, without limitation, their respective obligations
under the Exchange Act and Regulation FD thereunder, and the Sun Parties agree
to maintain any material non-public information relating to the Company that
they may possess in confidence, until such time as such information is no longer
material and non-public, except as may be required by law.

 

6.             Standstill.

 

(c)           The Sun Parties hereby acknowledge and agree that through the
Expiration Date (as defined below), neither the Sun Parties, nor their
respective Representatives, will on the Sun Parties’ behalf (and neither the Sun
Parties nor their respective Representatives on the Sun Parties’ behalf will
assist, provide or arrange financing to or for others or encourage others to),
directly or indirectly, acting alone or in concert with others (including by
forming, joining or entering a group (within the meaning of Section 13(d)(4) of
the Exchange Act)), unless specifically requested in writing in advance by the
Company’s Board of Directors:

 

4

--------------------------------------------------------------------------------


 

(i)            with respect to the Company or its Common Stock, make, engage or
in any way participate in, directly or indirectly, any “solicitation” (as such
term is used in the proxy rules of the SEC) of proxies or consents (whether or
not relating to the election or removal of directors); seek to advise, encourage
or influence any person with respect to the voting of any Common Stock (other
than Affiliates);

 

(ii)           except as specifically and expressly set forth in this Agreement,
seek, alone or in concert with others, election or appointment to, or
representation on, or nominate or propose the nomination of any candidate to,
the Board;

 

(iii)          initiate, propose or otherwise “solicit” (as such term is used in
the proxy rules of the SEC) shareholders of the Company for the approval of
shareholder proposals whether made pursuant to Rule 14a-8 or Rule 14a-4 under
the Exchange Act, or otherwise, or cause or encourage or attempt to cause or
encourage any other person to initiate any such shareholder proposal, regardless
of its purpose, otherwise communicate with the Company’s shareholders or others
pursuant to Rule 14a-1(l)(2)(iv)(A) under the Exchange Act;

 

(iv)          seek or propose to influence or control the management or policies
of the Company (provided that the actions of the Sun Designee as a member of the
Board shall not be deemed to violate the foregoing);

 

(v)           form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to the Common Stock or deposit
any shares of Common Stock in a voting trust or similar arrangement or subject
any shares of Common Stock to any voting agreement or pooling arrangement, other
than solely with other Sun Parties or one or more Affiliates of a Sun Party
pursuant to this Agreement;

 

(vi)          acquire or agree, offer, seek or propose to acquire ownership
(including, but not limited to, Beneficial Ownership) of any assets or
businesses of the Company or any equity securities issued by the Company, or any
rights or options to acquire such ownership (including from a third party);
provided, however, that the Sun Parties and their Affiliates may acquire or
agree, offer, seek or propose to acquire Beneficial Ownership of additional
shares of Common Stock and rights or options to acquire Common Stock, but only
to the extent that ownership of such Common Stock and rights or options to
acquire Common Stock would not result in the Beneficial Ownership by the Sun
Parties and their Affiliates of an aggregate 15.0% or more of the outstanding
shares of Common Stock;

 

5

--------------------------------------------------------------------------------


 

(vii)         propose or enter into, directly or indirectly, any merger, share
exchange, consolidation, recapitalization, business combination or other similar
transaction involving the Company or any of its Affiliates;

 

(viii)        enter into any discussions, negotiations, arrangements, agreements
or understandings with any third party with respect to any of the foregoing, or
otherwise advise, assist or encourage any other third party in connection with
any of the foregoing; and

 

(ix)           seek or request permission to do any of the foregoing, request to
amend or waive any provision of this paragraph, or make or seek permission to
make any public announcement with respect to any of the foregoing.

 

(d)           As used in this Agreement:

 

“Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with
the person specified.

 

“Expiration Date” means the earliest to occur of (a) the day immediately
following the first anniversary of the date of the election of Mr. Terry to the
Board, (b) the date that (i) a third party independently makes a public
announcement of its intention to or commences a tender or exchange offer or
other such offer or process with respect to a majority of the voting securities
of the Company without the prior approval of the board of directors of the
Company or (ii) the Company publicly announces that it has entered into a
definitive agreement with respect to a merger, acquisition or sale of all or
substantially all of its assets with a third party or is pursuing such an
agreement, (c) May 31, 2009 or (d) such earlier time as may be determined by a
majority of the Board of Directors.

 

“Representatives” means, with respect to any person, such person’s directors,
officers, managers, employees, investment bankers, financial advisors,
accountants, attorneys, agents and other representatives.

 

7.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Sun Parties as follows:

 

(a)           The Company has the corporate power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

 

(b)           This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the rights of creditors and subject to general equity
principles.

 

6

--------------------------------------------------------------------------------


 

(c)           The execution, delivery and performance of this Agreement by the
Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to it or (ii) result in any
breach or violation of any of its organizational documents.

 

8.             Representations and Warranties of SCSF.  SCSF hereby represents
and warrants to the Company, on behalf of itself and the Sun Parties, as
follows:

 

(a)           SCSF has the entity power and authority, as applicable, to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

 

(b)           This Agreement has been duly and validly authorized, executed, and
delivered by SCSF on behalf of itself and each of the Sun Parties, constitutes a
valid and binding obligation and agreement of each of the Sun Parties, and is
enforceable against each of the Sun Parties in accordance with its terms, except
as enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting the
rights of creditors and subject to general equity principles.

 

(c)           The execution, delivery and performance of this Agreement by SCSF
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to any Sun Party or (ii) result in any
breach or violation of any of any of the Sun Parties’ organizational documents.

 

9.             Miscellaneous.

 

(a)           This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto. The failure or delay by any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights nor shall any single or partial
exercise by any party to this Agreement of any of its rights under this
Agreement preclude any other or further exercise of such rights or any other
rights under this Agreement.  Any waiver shall be effective only in the specific
instance and for the specific purpose for which the waiver is given and shall
not constitute a waiver to any subsequent or other exercise of any right,
remedy, power or privilege hereunder.

 

(b)           All notices, requests, claims, demands, waivers and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or by telecopy or facsimile, upon confirmation of receipt by the
recipient, or (b) on the first business day following the date of dispatch if
delivered by a recognized next-day courier service.  All notices hereunder shall
be delivered addressed to the parties (and shall be deemed delivered only if
delivered by one of the means described in the immediately preceding sentence)
at the following addresses (or at such other address for a party as shall be
specified by notice hereunder):

 

7

--------------------------------------------------------------------------------


 

 

if to any of the Sun Parties, to:

 

 

 

 

 

SCSF Equities, LLC

 

 

c/o Sun Capital Partners, Inc.

 

 

5200 Town Center Circle, Suite 600

 

 

Boca Raton, Florida 33486

 

 

Attention:

Phil Brown

 

 

 

C. Deryl Couch

 

 

Facsimile:

(561) 394-0540

 

 

 

 

 

 

with a copy (which shall not constitute notice pursuant to this Section 9(b))
to:

 

 

 

Kirkland & Ellis LLP

 

200 East Randolph Drive

 

Chicago, Illinois 60601

 

Attention:

Douglas Gessner, P.C.

 

 

 

Gerald T. Nowak

 

 

Facsimile:

(312) 861-2200

 

 

 

 

 

 

if to the Company, to:

 

 

 

Georgia Gulf Corporation

 

115 Perimeter Center Place

 

Suite 460

 

Atlanta, Georgia  30346

 

Attention:

Joel I. Beerman

 

 

Facsimile:

(770) 390-9673

 

 

 

 

 

 

with a copy (which shall not constitute notice pursuant to this Section 9(b))
to:

 

 

 

Jones Day

 

1420 Peachtree Street, N.E.

 

Suite 800

 

Atlanta, GA 30309-3053

 

Attention:

John E. Zamer

 

 

 

Lizanne Thomas

 

 

Facsimile:

(404) 581-8330

 

 

(c)           The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Wherever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”.  The words “hereof”, “hereto”, “hereby”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.   The words “date hereof’ shall refer to the date of this Agreement.
The term “or” is not exclusive.

 

8

--------------------------------------------------------------------------------


 

(d)           This Agreement may be executed in one or more counterparts
(including by facsimile), all of which shall be considered one and the same
agreement.  This Agreement shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties.  Each party need not sign the same counterpart.

 

(e)           This Agreement (i) constitutes the entire agreement and supersedes
all prior agreements, understandings and negotiations, both written and oral,
among the parties hereto with respect to the subject matter of this Agreement
and (ii) is not intended to confer upon any person other than the parties hereto
any rights or remedies.

 

(f)            This Agreement shall be governed by, and construed in accordance
with, the internal procedural and substantive laws of the State of Delaware,
applicable to instruments and agreements made and performed entirely in such
state and without regard to the conflicts of law principles of such state.

 

(g)           The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any Federal court located in the State of Delaware or in any state
court in the State of Delaware, this being in addition to any other remedy to
which they are entitled at law or in equity.  In addition, each of the parties
hereto hereby agrees that any claim, suit, action or other proceeding, directly
or indirectly, arising out of, under or relating to this Agreement shall be
heard and determined in the Chancery Court of the State of Delaware or the
United States Federal District Court for the State of Delaware (and each agrees
that no such claim, action, suit or other proceeding relating to this Agreement
shall be brought by it or any of its affiliates except in such courts), and the
parties hereto hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of such courts in any such claim, suit, action or other proceeding
and irrevocably and unconditionally waive (and agree not to plead or claim) the
defense of an inconvenient forum to the maintenance of any such claim, suit,
action or other proceeding. The parties hereto hereby agree that a final
judgment in any such claim, suit, action or other proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable law.

 

(h)           Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, in whole or in part, by operation of
law or otherwise, by any Sun Party, on the one hand, without the prior written
consent of the Company nor by the Company, on the other hand, without the prior
written consent of SCSF, and any assignment without such consent shall be null
and void, except that the Sun Parties may assign their rights hereunder to any
affiliate (as such term is defined in Rule 12b-2 under the Exchange Act) to whom
any such entity transfers shares of Common Stock, provided that in such case,
such affiliate agrees to be bound by the terms and conditions of this
Agreement.  Any purported assignment in violation of this Section 9(h) shall be
void.  Subject to the preceding sentences of this Section 9(h), this Agreement
shall be binding

 

9

--------------------------------------------------------------------------------


 

upon, inure to the benefit of and be enforceable by the parties hereto and their
respective heirs, personal representatives, successors and assigns.

 

(i)            Each party hereto hereby waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or other proceeding directly or indirectly arising out of, under or
in connection with this Agreement.

 

(j)            If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.

 

 

 

THE COMPANY:

 

 

 

GEORGIA GULF CORPORATION

 

 

 

By:

  /s/ Joel I. Beerman

 

Name:

Joel I. Beerman

 

Title:

Vice President & General Counsel

 

 

 

 

 

SCSF:

 

 

 

SCSF EQUITIES, LLC

 

 

 

By:

  /s/ Philip E. Brown

 

Name:

Philip E. Brown

 

Its:

Vice President

 

11

--------------------------------------------------------------------------------


 

ANNEX A — RESOLUTIONS RE: CORPORATE OPPORTUNITIES

 

WHEREAS, Bud Terry, a Director of the Corporation, is affiliated with Sun
Capital Partners, Inc. (“Sun Capital”); and

 

WHEREAS, Mr. Terry will be appointed to serve as a director pursuant to that
certain Agreement, dated as of February     , 2008, by and among the Corporation
and certain affiliates of Sun Capital (the “Agreement”); and

 

WHEREAS, Mr. Terry is the Sun Parties’ (as defined in the Agreement) designee
for purposes of the Agreement; and

 

WHEREAS, the Board acknowledges that affiliates of Sun Capital may now or in the
future engage in (i) the same or similar activities or related lines of business
as those in which the Corporation, directly or indirectly, engages, and/or
(ii) other business activities that overlap with or compete with those in which
the Corporation, directly or indirectly, may engage, and/or (iii) other
transactions, potential transactions, business opportunities, activities or
lines of business in which the Corporation may have an expectancy, interest or
desire to engage (together, “Opportunities”); and

 

WHEREAS, the Board desires to renounce any expectancy or interest in the
Opportunities pursuant to Section 122(17) of the Delaware General Corporation
Law;

 

RESOLVED, that (i) no transaction, potential transaction, business opportunity,
activity or line of business that is presented to Sun Capital or any of its
affiliates and for which the recipient or contact at Sun Capital or any such
affiliate is a person other than Mr. Terry (or his successor designee) shall
constitute or be deemed to constitute an Opportunity for the Corporation,
(ii) the Board hereby renounces, in the name and on behalf of the Corporation
and to the fullest extent legally permissible, any and all expectancy and
interest in any such transaction, potential transaction, business opportunity,
activity or line of business, (iii) neither Sun Capital nor any of its
affiliates shall have any duty to communicate or offer any such transaction,
potential transaction, business opportunity, activity or line of business to the
Corporation as a result of Mr. Terry’s (or his successor’s) service as a
Director of the Corporation, and (iv) neither Sun Capital nor any of its
affiliates shall have any duty to refrain therefrom (directly, indirectly or
through any assignee or transferee) as a result of Mr. Terry’s (or his
successor’s) service as a Director of the Corporation; and

 

FURTHER RESOLVED, that if any transaction, potential transaction, business
opportunity, activity or line of business is presented

 

12

--------------------------------------------------------------------------------


 

directly to Mr. Terry (or his successor designee) as recipient or contact, in
each case other than as a direct result of Mr. Terry’s (or his successor’s)
service as a Director of the Corporation or in his capacity as such a Director,
then (i) no such transaction, potential transaction, business opportunity,
activity or line of business shall constitute or be deemed to constitute an
Opportunity for the Corporation, and the Board hereby renounces, in the name and
on behalf of the Corporation and to the fullest extent legally permissible, any
and all expectancy and interest in any such transaction, potential transaction,
business opportunity, activity or line of business, (ii) neither Mr. Terry (or
his successor designee) nor any of his affiliates (including Sun Capital or any
of its affiliates) shall have any duty to communicate or offer any such
transaction, potential transaction, business opportunity, activity or line of
business to the Corporation, and (iii) neither Mr. Terry (or his successor
designee) nor any of his affiliates (including Sun Capital or any of its
affiliates shall have any duty to refrain therefrom (directly, indirectly or
through any assignee or transferee) as a result of Mr. Terry’s (or his
successor’s) service as a Director of the Corporation;

 

FURTHER RESOLVED, that, in addition to, and notwithstanding, the foregoing
resolutions, a transaction, potential transaction, business opportunity,
activity or line of business (i) that the Corporation is not financially able,
contractually permitted, or legally able to undertake, or (ii) that is, from its
nature, not in the line of the Corporation’s business, is of no practical
advantage to the Corporation, or is one in which the Corporation has no interest
or reasonable expectancy, shall not in any such case (i) or (ii), be deemed to
constitute a corporate opportunity belonging to the Corporation, and the
Corporation hereby renounces any and all interest therein to the fullest extent
permitted by law; and

 

FURTHER RESOLVED, that the Board shall not modify, amend or revoke (in whole or
in part) either of the foregoing resolutions unless it gives Mr. Terry (or his
successor designee) written notice received by him within one (1) business day
following such action that any such modification, amendment or revocation has
taken place, setting forth in full the specific action taken in respect thereof.

 

13

--------------------------------------------------------------------------------